Hale, J.
Section 6494,as amended, 93 O. L., 141, provides for an appeal from an order of a justice of the peace dissolving an attachment, to the court of common pleas,and for the hearing in that court or by a judge in that court as an original question.
The order by the court or judge, made upon the motion, together with all the papers in the case, are required to be forthwith transmitted to the justice before whom the case is pending.
James F. Walsh, for Plaintiff in Error.
Olds & Willett, for Defendant in Error.
We hold that when the court has determined the motion and transmitted the order and papers to the justice, the jurisdiction of the court of common pleas, ends. That court then has no jurisdiction to entertain a motion for a new trial or vacate its former order. Indeed, no motion for a new trial is authorized in this proceeding. It, therefore, follows that the order of the court of common pleas, made on the 22d of May, 1899, and on the 6th day of June, 1899,' after the papers had been transmitted back to the justice, were null and void, and such orders are reversed and set aside.